In an action to recover on a note, commenced pursuant to CPLR 3213 by a motion for summary judgment in lieu of complaint, the defendant appeals from (1) a judgment of the Supreme Court, Kings County (Krausman, J.), entered December 30, 1993, which is in favor of the plaintiff and against him in the principal sum of $100,000, and (2) an order of the same court (Feinberg, J.), dated April 26, 1994, which denied his motion for leave to renew.
*733Ordered that the judgment and order are affirmed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The plaintiff established his entitlement to summary judgment by proof of the agreement and the defendant’s failure to make payment in accordance with its terms (see, North Fork Bank & Trust Co. v Guthartz, 201 AD2d 712). The Supreme Court properly concluded that the defendant failed to raise any triable issues of fact regarding his defenses, including the defense of lack of consideration.
The denial of the defendant’s motion for leave to renew was proper. The additional evidence submitted was not newly discovered (see, Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27) and, in any event, was irrelevant. Sullivan, J. P., Miller, Santucci and Altman, JJ., concur.